Citation Nr: 0518056	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  The propriety of the severance of service connection for 
peripheral neuropathy.

2.  Entitlement to an increased evaluation for service-
connected degenerative arthritis of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected degenerative arthritis of the left knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, to include the propriety of 
the reduction of the 10 percent rating to a non compensable 
evaluation, effective March 1, 2004.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, to include entitlement to an 
evaluation in excess of 10 percent beginning on December 19, 
2003.

6.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer.

8.  Entitlement to service connection for the residuals of 
jaw surgery for a malocclusion.



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision in which the RO 
granted separate disability ratings of 10 percent for each 
knee for the service-connected degenerative arthritis of both 
knees.  

The RO also granted service connection for diabetes mellitus 
and peripheral neuropathy, and assigned 10 percent and 0 
percent ratings, respectively.  

The RO also granted service connection for hearing loss of 
the right ear, and assigned a non compensable rating for the 
now service-connected bilateral hearing loss disability.  

The Board notes that service connection had previously been 
established for hearing loss of the left ear.  The veteran 
subsequently perfected an appeal regarding the disability 
ratings assigned for each of these disabilities.  

In the July 2003 rating decision, the RO also denied service 
connection for the residuals of jaw surgery for a 
malocclusion, and determined that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for skin cancer.  The 
veteran also perfected an appeal regarding these issues.  

In a subsequent February 2004 rating decision, the RO granted 
an increased rating of 10 percent for the service-connected 
bilateral hearing loss.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected bilateral hearing loss remains in appellate 
status.  

In the February 2004 rating decision, the RO also reduced the 
disability rating assigned for the service-connected diabetes 
mellitus to a non compensable evaluation.  The veteran 
subsequently expressed disagreement with that reduction.  

In that decision, the RO also severed service connection for 
peripheral neuropathy.  The veteran subsequently perfected an 
appeal regarding the issue of the propriety of that 
severance.  

As will be discussed, the Board believes that the severance 
of service connection for peripheral neuropathy was improper.  
Thus, as a result of this decision, service connection for 
neuropathy is restored.  

As noted hereinabove, the veteran had previously perfected an 
appeal regarding a claim for an initial compensable 
evaluation for peripheral neuropathy.  Therefore, because 
service connection has been restored for that disability, the 
Board finds that the claim for an initial compensable 
evaluation for peripheral neuropathy is once again pending on 
appeal.  Thus, this issue has also been listed on the title 
page of this decision.  

The issues of increased evaluations for bilateral 
degenerative arthritis of the knees, diabetes mellitus, 
bilateral hearing loss and peripheral neuropathy are 
addressed in the REMAND portion of the decision below and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO granted service 
connection for peripheral neuropathy as secondary to service-
connected diabetes mellitus.  

2.  In a February 2004 rating decision, the RO severed 
service connection for nephritis based upon a determination 
that the veteran's peripheral neuropathy was not secondary to 
the service-connected diabetes mellitus.  

3.  The July 2002 award of service connection for peripheral 
neuropathy is not shown to have been clearly and unmistakably 
erroneous.  



CONCLUSION OF LAW

The severance of service connection for peripheral neuropathy 
was improper; thus, service connection for peripheral 
neuropathy is restored.  38 C.F.R. §3.105(d) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter-VCAA
 
In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

With respect to the issue of the propriety of the severance 
of service connection for peripheral neuropathy, it appears 
that the evidence of record is sufficient to resolve the 
matter in the veteran's favor.  Thus, any defect regarding 
VCAA must be considered to be harmless given the favorable 
action taken herein below.  

The remaining issues on appeal will be discussed in the 
REMAND portion of this decision.  

Analysis

In the July 2003 rating decision, the RO granted service 
connection for peripheral neuropathy as secondary to the 
veteran's service-connected diabetes mellitus.  

The medical evidence of record at that time included an 
October 2002 report from Dr. D.H., a physician with the U.S. 
Navy.  In his report, the physician explained that the 
veteran was diagnosed with diabetes mellitus in 1990, which 
had been treated relatively well with hypoglycemic agents 
since that time.  

The physician further indicated that the veteran's diabetes 
was manifested by painful lower extremity polyneuropathy.  It 
was noted that the veteran had been seen by a number of 
neurologists over the years, all of whom agreed that his 
polyneuropathy was most likely caused by his diabetes 
mellitus.  

Following the July 2003 rating decision, additional medical 
evidence was received showing that the veteran underwent 
gastric bypass procedure to control his weight.  This 
procedure was apparently successful in reducing his weight 
and in bringing his blood sugar to normal.  

In a September 2003 memorandum, a neurologist noted that the 
veteran had been diagnosed with idiopathic polyneuropathy, 
which had originally been thought to be related to his 
diabetes mellitus.  

The neurologist further noted, however, that the 
polyneuropathy had continued to progress even after the 
resolution of the veteran's diabetes following gastric bypass 
surgery.  The neurologist indicated that all additional 
testing has failed to yield an etiology of the poly 
neuropathy.  

In a November 2003 rating decision, the RO proposed to severe 
service connection for peripheral neuropathy on the basis 
that it was not secondary to the service-connected diabetes 
mellitus.  In a follow-up rating decision dated in February 
2004, the RO severed service connection.  

The veteran is now challenging the propriety of the severance 
of service connection for peripheral neuropathy.  In support 
of this claim, he submitted a June 2004 letter from Dr. 
J.K.P., a physician with the U.S. Navy.  

In this letter, the physician indicated that, even though the 
veteran's glucose levels have been normal since undergoing 
gastric bypass surgery, the veteran's neuropathy was in fact 
a permanent complication of the veteran's history of 
diabetes.  

In general, under applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertaining 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); see Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  38 C.F.R. § 3.105(d).  

Once service connection has been granted, it can be severed 
only upon a VA showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474 
(1997).  Thus, the burden of proof in severing service 
connection is on the Government, and this burden is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error (CUE).  

VA's burden in severing service connection is at least as 
high as a claimant's burden in attempting to overturn a final 
decision on the basis of CUE.  See Graves v. Brown, 6 Vet. 
App. 166 (1994) (holding that CUE is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)); see Baughman 
v. Derwinski, 1 Vet. App. 563 (1991).  

In order for CUE to exist, the Court has stated that (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

However, it has been held that, although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.  

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  

Thus, "[i]f the Court were to conclude that ... a service-
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record." Id.  

Having reviewed the complete record, the Board finds that the 
severance of service connection for peripheral neuropathy was 
not proper.  As noted previously, 38 C.F.R. § 3.105(d) 
mandates that there be clear and unmistakable error in the 
prior rating decision in order to sever service connection, 
and the burden is on VA to produce evidence of such error.  

In this case, there was evidence of record supporting the 
RO's decision to severe service connection in the form of the 
September 2003 memorandum in which the neurologist noted that 
the veteran's polyneuropathy had continued to progress even 
after the resolution of the veteran's diabetes following 
gastric bypass surgery, and that the etiology of the 
polyneuropathy was unknown.  

However, the Board believes that this evidence falls short of 
establishing "clear and unmistakable evidence" in the prior 
rating decision that granted service connection for 
peripheral neuropathy.  

In this regard, the Board notes that service connection was 
originally awarded based on the October 2002 report from Dr. 
D.H. in which the physician indicated that the veteran had 
been seen by a number of neurologists over the years, all of 
whom agreed that his polyneuropathy was most likely caused by 
his diabetes mellitus.  

Thus, consideration of the question of whether service 
connection is warranted for peripheral neuropathy as 
secondary to service-connected diabetes mellitus requires 
weighing of the evidence, and a situation in which a weighing 
of the evidence is required is not one that can lead to the 
conclusion that the prior grant of service connection for 
peripheral neuropathy constituted clear and unmistakable 
error.  

While, in hindsight, the decision to grant service connection 
for peripheral neuropathy may certainly be second-guessed, it 
may not be overturned based on the evidence of record.  
Accordingly, service connection for peripheral neuropathy is 
restored. 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(d).  



ORDER

Severance of service connection for peripheral neuropathy was 
improper; thus, service connection for that disability is 
restored.  



REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in June 2004, the veteran indicated that he wished to appear 
at a personal hearing before a Member of the Board at the RO. 

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002).

Accordingly, this case is remanded for the following:

The RO should take appropriate steps to 
arrange for the appellant to be provided 
with a personal hearing, to be conducted 
by a traveling Veterans Law Judge.  
Appropriate notification should be given 
to the veteran, and such notification 
should be documented and associated with 
the appellant's claims folder.  The RO 
should undertake any indicated 
development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


